Per Curiam.
Defendant was convicted by a jury of willfully obstructing and resisting peace officers attempting to serve a warrant and to preserve and maintain the peace. CL 1948, § 750.479 (Stat Ann 1954 Rev §28.747). Defendant appeals claiming *707the trial court erred by allowing a potential juror having a social relationship with one of the witnesses to remain on the jury. In reviewing the record it reveals that defense counsel was aware of the relationship and when asked if he was satisfied with the jury for cause replied “Yes, sir.” Defendant’s failure to object at the voir dire examination indicating his satisfaction of the jury, forecloses his objection on appeal.
Affirmed.
Lesinski, C. J., and Burns and Fenlon, JJ., concurred.